MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                             Dec 31 2018, 7:48 am

court except for the purpose of establishing                               CLERK
the defense of res judicata, collateral                                Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Marielena Duerring                                      Curtis T. Hill, Jr.
South Bend, Indiana                                     Attorney General of Indiana
                                                        Kelly A. Loy
                                                        Supervising Deputy Attorney
                                                        General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Leobardo Mercado,                                       December 31, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A-CR-1280
        v.                                              Appeal from the
                                                        Elkhart Superior Court
State of Indiana,                                       The Honorable
Appellee-Plaintiff.                                     Teresa L. Cataldo, Judge
                                                        Trial Court Cause No.
                                                        20D03-1510-FA-23



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1280 | December 31, 2018              Page 1 of 23
[1]   Leobardo Mercado (“Mercado”) appeals his convictions and sentence for Class

      A felony attempted child molesting1 and Level 1 felony child molesting.2 He

      raises four issues, which we restate as follows:


[2]              I.     Whether the trial court denied Mercado’s constitutional
                 rights to present a defense and cross examine witnesses when it
                 denied his request to ask the victim’s parents about their
                 immigration status and denied his request to submit his bank
                 records into evidence;


[3]              II.    Whether the trial court abused its discretion when it
                 allowed the victim’s step-father to testify about the victim’s
                 reputation for truthfulness, and whether it committed
                 fundamental error in allowing the victim’s mother to testify about
                 the victim’s reputation for truthfulness; and


[4]              III. Whether Mercado’s aggregate sentence of eighty years,
                 with seventy years executed, is inappropriate.


      We affirm in part and reverse in part.


                                      Facts and Procedural History
[5]   M.F., who was born in September of 2000, lived with her mother Laura

      (“Mother”), step-father Francisco (“Francisco”) (collectively “parents”), and

      her two younger siblings in Elkhart, Indiana and had lived there since she

      moved from Mexico at age six or seven. Tr. Vol. II at 55-58, 61, 107. Mother’s




      1
          See Ind. Code § 35-42-4-3(a)(1) (2007).
      2
          See Ind. Code § 35-42-4-3(a)(1) (2014).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1280 | December 31, 2018   Page 2 of 23
      sister Beatriz (“Beatriz”) lived in Chicago with her husband Mercado at this

      time, and M.F. referred to Mercado as “Uncle.” Id. at 59-61, 87, 144-45. Over

      the years, Mercado, Beatriz, and their children would visit M.F. and her family

      in Elkhart. They would stay in Mother’s and Francisco’s apartment during

      holidays, summer vacations, and for M.F.’s birthdays. Id. at 99, 145, 169, 220.

      Sometimes, Mercado and Beatriz would pick up M.F. in Elkhart and bring her

      to Chicago to spend time with them. Id. at 99, 110, 145.


[6]   Mercado began grooming M.F. at an early age. He and Beatriz treated M.F.

      differently than her siblings. They paid more attention to her, took her places

      that they did not take the other children, and bought her gifts that they would

      not buy the other children. Id. at 148, 169; Tr. Vol. III at 48. When Mercado

      and his family visited M.F. and her family, Mercado would reach under

      M.F.’s underwear to touch her breasts and to digitally penetrate her vagina.

      Tr. Vol. II at 83-85, 100, 105-106


[7]   Mercado and his family visited M.F. and her family to celebrate M.F.’s

      fourteenth birthday. Id. at 86, 113-14, 135, 220. One evening, the family,

      including Mercado and M.F., were watching television in the living room. Id.

      at 89. M.F. fell asleep on the couch, and she awoke to find Mercado kneeling

      beside her and touching her. Id. at 89-90, 98. M.F. tried to get up and Mercado

      asked where she was going. Id. at 91. M.F. told him she wanted to go upstairs,

      but Mercado told her to not leave and held her down on the couch. Id. As

      M.F. tried to push him away, Mercado put one hand under her shirt and started

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1280 | December 31, 2018   Page 3 of 23
       moving his hand toward her breasts and put his other hand down her pants,

       rubbed her vagina, and penetrated it with his fingers. Id. at 88-92, 114.


[8]    Mercado told M.F. not to tell anyone, saying no one would believe her

       because he was an adult, and she was just a child. Id. at 78-79, 98. Mercado

       also told M.F. that if she told others what Mercado had done, M.F. would

       never see Beatriz again, which M.F. interpreted as a threat to Beatriz. Id. at

       117.


[9]    After she turned fourteen, M.F. began first communion classes at her family’s

       Catholic parish. Id. at 74-75, 172, 229-31. Before M.F. could take her first

       communion, she was required to confess to her priest. Id. at 74-77. During

       her confession, M.F. told the priest that she thought she was a bad daughter

       because her uncle had touched her inappropriately. Id. at 78. The priest

       encouraged M.F. to tell her parents. Id.


[10]   Later that week, M.F. was in the dining room with Mother talking about

       selecting godparents for her first communion, and her mother suggested Beatriz

       and Mercado; M.F. began to cry. Id. at 78-79, 151. M.F. explained that

       Mercado had been touching her inappropriately. Id. at 150. Her parents took

       her to the police to make a report. Id. at 80, 175.


[11]   The State charged Mercado with two counts of child molesting under Indiana

       Code section 35-42-4-3(a)(1), one as a Class A felony for an offense that


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1280 | December 31, 2018   Page 4 of 23
       occurred before July 1, 2014, and one as a Level 1 felony, for an offense that

       occurred after July 1, 2014. Appellant’s Conf. App. Vol II at 194.


[12]   The State later filed a motion in limine to prevent Mercado from asking the

       parents at trial about the family’s immigration status, including whether they

       had consulted an immigration attorney before the allegations against Mercado

       came to light, and whether M.F. fabricated the allegations so that she and her

       family could obtain a “U-Visa,”3 a type of visa that can prevent an

       undocumented person from being deported if they are a victim of certain crimes

       and if they help law enforcement investigate the crime. Id. at 148-49. Mercado

       responded that he only intended to ask whether M.F. or her family consulted an

       immigration attorney either before or during the pendency of the charges - “it’s

       that simple.” Tr. Vol II at 9. The trial court decided to “preliminarily keep it

       out” and would re-address the issue if “the door is opened or I feel it is

       appropriate, then it will be addressed at that time.” Id. at 13.


[13]   Mercado proceeded to a jury trial, and in his opening statement, his counsel

       challenged M.F.’s truthfulness:


                 Good morning. You just heard that M.F. is a Catholic. As a
                 Catholic, you know ‘thou shall not bear false witness against thy
                 neighbor.’




       3
           See 8 C.F.R. § 214.14 (2013).


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1280 | December 31, 2018   Page 5 of 23
               That’s what this case is about. This case is about a young lady
               bearing false witness against her uncle, Leobardo Mercado,
               turning his life upside down with these false accusations.


       Id. at 52. Later during opening argument, Mercado’s counsel emphasized that

       the State’s case rested solely on M.F.’s testimony: “All they have is her word,

       her word.” Id. at 54.


[14]   Both Francisco and Mother testified through a Spanish-speaking translator.

       The State asked Francisco, “based on your knowledge of [M.F.] and having

       raised her, tell us about her reputation for honesty.” Id. at 155. Before

       Francisco could respond, defense counsel objected, stating, “Judge, we’re

       getting into character reference here. Her reputation for truthfulness; she’s

       already testified.” Id. at 156. The State argued this testimony was admissible

       under Indiana Evidence Rule 608(a) because the defense counsel had

       challenged M.F.’s truthfulness in his opening statement and during cross

       examination. Id. The trial court agreed with the State and overruled

       Mercado’s objection. The State then rephrased its question, asking Francisco,

       “How would you describe [M.F.’s] reputation for honesty?” Id. at 157.

       Francisco responded, “Good. Good because she trusts a lot in us and would

       always tell us things and wasn’t one to keep secrets from us.” Id. at 157.

       Mercado did not object. The State followed with a question about whether

       M.F. was the type of child that would lie to avoid trouble, asking, “Was she

       the type to do that?” Id. at 158. Francisco answered, “No. I don’t recall her

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1280 | December 31, 2018   Page 6 of 23
       ever being that way.” Id. Again, Mercado did not object. During Mother’s

       testimony, the State asked her to describe M.F.’s character for truthfulness. Id.

       at 166. Mother responded that M.F. was “very sincere. She doesn’t know

       how to lie.” Id. Mercado did not object.


[15]   Before Mercado took the stand, his lawyer notified the trial court that he had

       just received a copy of Mercado’s bank statement, which listed bank

       transactions dating to the last half of September of 2014, around the time of

       M.F.’s fourteenth birthday. Id. at 246. Although the trial court judge, the

       prosecutor, and Mercado’s counsel discussed the bank records at length, the

       defense eventually declined to introduce the records as evidence. Tr. Vol. III at

       2-5.


[16]   During the trial, the State requested to amend Count I to attempted child

       molesting. Tr. Vol. II at 240. The trial court granted the request. Id. at 243.

       The jury returned guilty verdicts on both counts, attempted child molesting

       (Count I) and child molesting (Count II). Tr. Vol. III at 100.


[17]   At the sentencing hearing, Mercado presented thirty letters of support from a

       priest, co-workers, friends, family members, and his bail bondsman. Appellant’s

       Conf. App. Vol. II at 34-66. Mercado also presented testimony from his wife,

       Beatriz, and a friend. Tr. Vol. III at 109-17. Regarding Count I, the trial court

       found, inter alia: 1) M.F. was less than twelve years old; 2) the molesting began

       when she was very young and continued until before her fourteenth birthday; 3)

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1280 | December 31, 2018   Page 7 of 23
       there were allegations of other occurrences that did not result in charges; 4) the

       molesting was painful; 5) Mercado secured M.F.’s silence by threatening her; 6)

       Mercado groomed M.F.; and 6) Mercado exploited a position of trust. Id. at

       122-25. As mitigating factors, the trial court cited the character letters and the

       testimony of two character witnesses at the sentencing hearing. Id. at 125. The

       trial court sentenced Mercado to forty years on each count to run consecutively,

       with 10 years suspended to probation. Id. at 126.


                                      Discussion and Decision
[18]   “Whether rooted directly in the Due Process Clause of the Fourteenth

       Amendment or in the Compulsory Process or Confrontation clauses of the

       Sixth Amendment, the Constitution guarantees criminal defendants ‘a

       meaningful opportunity to present a complete defense.’” Kubsch v. State, 784

       N.E.2d 905, 923-24 (Ind. 2003) (quoting Crane v. Kentucky, 476 U.S. 683, 690

       (1986)). “When competent, reliable evidence is excluded that is central to the

       defendant’s case, this right is abridged.” Hyser v. State, 996 N.E.2d 443, 448

       (Ind. Ct. App. 2013) (citing Crane, 476 U.S. at 690). Exposing a witness’s

       motivation in testifying is an important function of cross-examination.

       Delaware v. Van Arsdall, 475 U.S. 673, 678-79 (1986).


[19]   While a defendant’s right to present a defense “is of the utmost importance, it

       is not absolute.” Marley v. State, 747 N.E.2d 1123, 1132 (Ind. 2001). “The

       accused does not have an unfettered right to offer [evidence] that is

       incompetent, privileged, or otherwise inadmissible under standard rules of


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1280 | December 31, 2018   Page 8 of 23
       evidence.” Taylor v. Illinois, 484 U.S. 400, 410 (1988). Evidentiary rulings are

       entrusted to the discretion of the trial court. Collins v. State, 966 N.E.2d 96, 104

       (Ind. Ct. App. 2012). An abuse of discretion occurs if the decision is clearly

       against the logic and effect of the facts and circumstances before the court. Id.

       However, when an evidentiary claim raises a constitutional issue, the standard

       of review is de novo. Jones v. State, 982 N.E.2d 417, 421-22 (Ind. Ct. App.

       2013), trans. denied.


               I. Right to Present a Defense and to Cross Examine
[20]   Mercado argues that the trial court denied his constitutional rights to cross

       examine witnesses and to present a defense by: 1) ruling that Mercado could

       not question M.F.’s parents about their immigration status; and 2) its purported

       ruling that allegedly barred Mercado from introducing his bank account

       statements.


[21]   Mercado describes his defense as “the proposition that M.F.’s parents had

       concocted this scheme so that they could resolve immigration issues.”

       Appellant’s Br. at 10. Without establishing that the family was actually at risk

       for deportation, Mercado’s theory was that the family could reduce the risk of

       removal by obtaining U-Visas. Mercado contends this gave Mother and

       Francisco a motive to get M.F. to fabricate a story that Mercado molested her.

       Thus, Mercado claims it was essential for him to ask Mother and Francisco

       about the family’s immigration status, and specifically about U-Visas, because it

       would reveal a potential motive to persuade M.F. to lie. Thus, Mercado


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1280 | December 31, 2018   Page 9 of 23
       contends, when the trial court barred him from asking immigration-related

       questions, it prevented him from bolstering his defense - that M.F. had lied

       about the allegations - and this restriction on his questioning undermined his

       right to present a defense.


[22]   As to the bank statements, Mercado contends that even if he did commit Count

       II, the bank records were vital to proving that he could have committed the

       offense only after M.F. had turned fourteen years old, which would have

       prevented the State from charging Count II as anything more than Level 4

       felony, which carries a maximum sentence of only twelve years. Mercado

       explains that the bank records would show toll charges in Portage, Indiana on

       September 23, 2014, six days after M.F.’s birthday, which would have been

       incurred on Mercado’s return trip to Chicago from Elkhart.


[23]   Here, the trial court’s rulings did not violate Mercado’s right to cross-examine

       or his right to present a defense. As to the evidence regarding the family’s

       immigration status, Mercado argued for the admission of this evidence only

       during the hearing on the State’s motion in limine, where the trial court ruled

       that it would preliminarily keep such evidence out but would revisit the issue

       depending on whether the State opened the door or some other reason that

       justified taking another look at the issue. Tr. Vol. II at 12-13. During trial,

       Mercado did not tender this evidence or argue for its admission. Thus, the only

       ruling on the immigration status of the family occurred during the hearing on

       State’s motion in limine. A “ruling on a motion in limine is not a final ruling

       on the admissibility of evidence; it thus is not assignable as error standing

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1280 | December 31, 2018   Page 10 of 23
       alone.” Mason v. State, 539 N.E.2d 468, 470 (Ind. 1989). To preserve a ruling

       on a motion in limine, “a party must contemporaneously reassert the party’s

       objection at trial so as to allow the trial court an opportunity to make a final

       ruling on the matter in the proper context.” Vehorn v. State, 717 N.E.2d 869,

       872 (Ind. 1999). Because Mercado did not raise this evidentiary issue during

       the trial, he has failed to present a properly preserved issue that we may review

       on appeal.


[24]   Likewise, the trial court’s ruling that the bank records were inadmissible did not

       deny Mercado’s right to cross examine or present a defense. Although the trial

       court, the state, and Mercado discussed the records at length, Mercado

       eventually declined to introduce the records as evidence. Tr. Vol. III at 2-5.

       Therefore, there is no ruling for us to review on appeal.


                                      II. Reputation Evidence
[25]   Mercado contends that the trial court abused its discretion when it admitted

       Francisco’s statement regarding M.F.’s reputation for honesty, where

       Francisco, when asked about M.F.’s reputation for truthfulness, stated, “Good.

       Good because she trusts a lot in us and would always tell us things and wasn’t

       one to keep secrets from us.” Id. at 157. Mercado did not object to this

       testimony and does not argue here that admission of this testimony was

       fundamental error. Even so, Mercado argues that the trial court should have

       excluded this testimony because the State did not establish the proper

       foundation. Mercado also argues that the trial court committed fundamental


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1280 | December 31, 2018   Page 11 of 23
       error in admitting what he characterizes as “vouching” when Mother testified

       that M.F. “doesn’t know how to lie.” Id. at 166.


[26]   The State contends that Francisco’s statement was admissible because he

       opened the door to the testimony by saying, during opening argument, that

       M.F. was “bearing false witness” against Mercado and by cross-examining her

       about the accuracy of her memory about when the molestations occurred. Id. at

       52. As to Mother’s testimony that M.F. “doesn’t know how to lie,” the State

       denies that this amounts to fundamental error. Id. at 166.


[27]   Indiana Evidence Rule 608(a) provides:


               A witness’s credibility may be attacked or supported by
               testimony about the witness’s reputation for having a character
               for truthfulness or untruthfulness, or by testimony in the form of
               an opinion about that character. But evidence of truthful
               character is admissible only after the witness’s character for
               truthfulness has been attacked.


       A reputation is not “attacked” by “[s]imple contradiction of a witness . . . .” 12

       Robert L. Miller, Jr., Indiana Practice, Indiana Evidence 876 (4th ed. 2016).


[28]   “Opening the door refers to the principle that where one party introduces

       evidence of a particular fact, the opposing party is entitled to introduce evidence

       in explanation or rebuttal thereof, even though the rebuttal evidence otherwise

       would have been inadmissible.” Sampson v. State, 38 N.E.3d 985, 992 n.4 (Ind.

       2015) (emphasis added). “An opening statement is not evidence to be




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1280 | December 31, 2018   Page 12 of 23
       considered by the jury.” Doe v. State, 451 N.E.2d 1096, 1099 (Ind. Ct. App.

       1983).


[29]   When testifying about a person’s reputation for truthfulness, the proponent of

       the reputation evidence must identify a readily definable community that has an

       adequate basis to form an opinion and that the person testifying to the person’s

       reputation must have sufficient contact with that community to qualify as

       knowledgeable of the general reputation of the person whose character is

       attacked or supported. Bowles v. State, 737 N.E.2d 1150, 1153 (Ind. 2000) and

       Norton v. State, 785 N.E.2d 625, 629-30 (Ind. Ct. App. 2003).


[30]   Under Indiana Evidence Rule 704(b), “[w]itnesses may not testify to opinions

       concerning intent, guilt, or innocence in a criminal case; the truth or falsity of

       allegations; whether a witness has testified truthfully; or legal conclusions.”

       (Emphasis added). Such vouching invades the province of the jurors to

       determining what weight they should place upon a witness’s testimony. Alvarez-

       Madrigal v. State, 71 N.E.3d 887, 892 (Ind. Ct. App. 2017), trans. denied. This

       rule only prohibits a witness from testifying about whether a witness has testified

       truthfully. Halliburton v. State, 1 N.E.3d 670, 680-81 (Ind. 2013).


[31]   Here, we disagree with the State’s contention that Mercado opened the door to

       Francisco’s testimony about M.F.’s reputation for truthfulness. Mercado’s

       opening statement did not constitute “evidence” challenging M.F.’s reputation;

       indeed, the trial court instructed the jury to not consider the opening statements

       as evidence. Tr. Vol. II at 41-42. Likewise, Mercado’s cross-examination of


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1280 | December 31, 2018   Page 13 of 23
       M.F. did not introduce evidence that challenged M.F.’s truthfulness but merely

       questioned the accuracy of her memory concerning when the molestation

       occurred. See Sampson, 38 N.E.3d at 992 n.4; Doe, 451 N.E.2d at 1099.

       Similarly, Mercado did not “attack” M.F.’s reputation by trying to impeach and

       contradict her testimony. See 12 Miller, supra, at 876.


[32]   Further, Mercado is correct that before reputation evidence is admissible, the

       proponent of the evidence must first establish a foundation that identifies, inter

       alia, a readily definable community within which the reputation exists and that

       the person testifying to the other person’s reputation for truthfulness has

       sufficient contact with the community to know about the person’s reputation

       within that community. See Bowles, 737 N.E.2d at 1153. The State did not

       meet, let alone attempt to meet, this foundational requirement.


[33]   However, Mercado has waived this issue for two reasons. First, Mercado did

       not object to Francisco’s testimony that M.F.’s reputation for truthfulness was

       good. Second, Mercado raises this foundational requirement for the first time

       on appeal. While he challenged the State’s first attempt to elicit testimony from

       Francisco about M.F.’s reputation for truthfulness, his objection was vague and

       said nothing about the foundational requirements for testimony about a

       person’s reputation for truthfulness. See Tr. Vol. II at 156. Grounds for

       objection must be specific and any grounds not raised in the trial court are not

       available on appeal. Williams v. State, 690 N.E.2d 162, 173 (Ind. 1997). When

       the State asked Francisco a second time about M.F.’s reputation for

       truthfulness, Mercado lodged no objection, let alone an objection that alleged

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1280 | December 31, 2018   Page 14 of 23
       the State had failed to establish the necessary foundation. Accordingly,

       Mercado has waived his issue. See Grace v. State, 731 N.E.2d 442, 444 (Ind.

       2000).


[34]   Waiver aside, if admission of Francisco’s testimony about M.F.’s reputation for

       truthfulness was error, it was harmless error. The testimony at issue was

       contained in two sentences; Francisco’s testimony regarding M.F.’s truthful

       character was brief and isolated. Within the context of a two-day trial where

       Mercado vigorously cross-examined M.F., the impact of such testimony was

       likely small. Cf. Greenwell v. State, 588 N.E.2d 1269, 1270-71 (Ind. 1992)

       (excluding evidence of reputation for violence of defendant’s girlfriend, who

       testified for prosecution, was harmless). Also, while Francisco did attest to

       M.F.’s truthfulness, he did so indirectly, stating only that she “wasn’t one to

       keep secrets from us.” Tr. Vol. II at 157. We find the impact of Francisco’s

       testimony was modest because a jury would likely give less credence to a

       parent’s testimony about their child’s reputation for truthfulness than similar

       testimony from a priest, pastor, teacher or counselor.


[35]   As to Mother’s testimony, Mercado contends admission of her testimony was

       fundamental error. “Failure to object at trial waives the issue on review unless

       fundamental error occurred. Fundamental error is an extremely narrow

       exception that applies only when the error amounts to a blatant violation of

       basic principles, the harm or potential for harm is substantial, and the resulting

       error denies the defendant fundamental due process. The claimed error must be



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1280 | December 31, 2018   Page 15 of 23
       so prejudicial to the rights of a defendant as to make a fair trial impossible.”

       Baumholser, 62 N.E.3d at 414 (citations omitted).


[36]   Mercado mischaracterizes Mother’s testimony as vouching, and the State

       makes the same mistake. See Appellant’s Br. at 7, 15-18; Appellee’s Br. at 20-24.

       The prohibition on vouching rests within Evidence Rule 704(b) and concerns

       only statements that attest to the truthfulness of a person’s testimony. The

       admissibility of testimony about a person’s reputation for truthfulness is

       governed by Evidence Rule 608. 13 Robert L. Miller, Jr., Indiana Practice,

       Indiana Evidence at 186 (4th ed. 2016). Here, Mother only testified about

       M.F.’s reputation for truthfulness, not the truth of her testimony. Thus, the

       issue here is whether Mother’s testimony was fundamental error under

       Evidence Rule 608(a), not Evidence Rule 704(b). Because Mercado does not

       argue that Mother’s testimony was fundamental error under Evidence Rule

       608(a), he has waived this issue. Cf. Smith v. State, 822 N.E.2d 193, 202-03 (Ind.

       Ct. App. 2005) (party waives issue by failing to make cogent argument).


[37]   Waiver notwithstanding, this case is like Alvarez-Madrigal, 71 N.E.3d at 891,

       where we found that a pediatrician did not vouch for the victim when the

       pediatrician testified that “some statistics will quote that less than two to three

       children out of a thousand are making up claims [about being molested].” Id. at

       892. The pediatrician did not vouch for the child because the pediatrician’s

       testimony was not an opinion about the truth of the allegations or the credibility

       of the child. Id. at 893.



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1280 | December 31, 2018   Page 16 of 23
[38]   Even more pertinent to our analysis is Baumholser, 62 N.E.3d at 415, where we

       found that Baumholser failed to prove fundamental error when he argued the

       trial court erroneously admitted vouching testimony prohibited by Evidence

       Rule 704(b). Baumholser claimed that a forensic interviewer vouched for the

       victim by testifying about the propensity of child molesting victims to delay

       disclosure of the event. See id. at 414-15. We found that the forensic

       interviewer’s testimony was not vouching because it did not relate to the truth

       or falsity of the allegations but instead made a statement about how victims of

       child molestation behave in general. Id. at 416. Thus, we found no error,

       fundamental or otherwise.


[39]   We reach the same result here. Mother’s testimony that M.F. did not know

       how to lie was not vouching testimony under Evidence Rule 704(b) because

       Mother did not say that the allegations against the State were true or that

       M.F.’s testimony was true. Instead, she testified about M.F.’s reputation for

       truthfulness. The restrictions on such testimony are delineated under Evidence

       Rule 608(a). Thus, Mercado should have argued that admission of this

       testimony was error (and fundamental error) under Evidence Rule 608(a). He

       failed to do so, and, thus, he has failed to demonstrate error, fundamental or

       otherwise.


[40]   Finally, as was true of Francisco’s testimony, Mother’s testimony was brief and

       isolated. Mercado has failed to show that this testimony, within the context of

       a two-day trial where he vigorously cross-examined M.F., undermined his



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1280 | December 31, 2018   Page 17 of 23
       substantial rights and made it impossible for him to receive a fair trial. See

       Baumholser, 62 N.E.3d at 414.


                                               III. Sentence
[41]   Under Indiana Appellate Rule 7(B), we may revise a sentence if, after due

       consideration of the trial court’s decision, we find the sentence inappropriate

       considering the nature of the offense and the character of the offender.

       Anglemyer v. State, 868 N.E.2d 482, 491 (Ind. 2007), clarified on reh’g, 875 N.E.2d

       218 (2007). We consider not only the aggravators and mitigators found by the

       trial court but also any other factors appearing in the record. Johnson v. State,

       986 N.E.2d 852, 856 (Ind. Ct. App. 2013). We defer to the trial court’s

       decision, and our goal is to determine whether the sentence is inappropriate,

       not whether some other sentence would be more appropriate. Conley v. State,

       972 N.E.2d 864, 876 (Ind. 2012). We seek to leaven the outliers, not to achieve

       a perceived correct result. Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008).

       Thus, “deference should prevail unless overcome by compelling evidence

       portraying in a positive light the nature of the offense (such as accompanied by

       restraint, regard, and lack of brutality) and the defendant’s character (such as

       substantial virtuous traits or persistent examples of good character).” Stephenson

       v. State, 29 N.E.3d 111, 122 (Ind. 2015). Ultimately, our review should focus

       on the aggregate sentence; that is, we “should focus on the forest - the aggregate

       sentence - rather than the trees - consecutive or concurrent, number of counts,

       or length of the sentence on any individual count.” Cardwell, 895 N.E.2d at

       1225.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1280 | December 31, 2018   Page 18 of 23
[42]   Mercado initially focuses on the length of his aggregate sentence, seventy years

       plus ten years suspended to probation. Mercado contends that since he was

       forty-four years old when he was sentenced, his punishment amounts to a life

       sentence.


[43]   As to the nature of the offense, Mercado does not minimize the severity of child

       molesting. However, he contends the nature of his offense makes his sentence

       inappropriate. For instance, he contends that since there was no evidence

       submitted at the sentencing hearing about emotional trauma M.F. may have

       suffered, the nature of his offense was such that his seventy-year sentence is

       inappropriate.


[44]   Mercado likewise contends that his character makes his sentence inappropriate.

       He notes that 1) this is his first conviction, 2) he was gainfully employed as an

       accountant, and 3) he has supported his wife and two children. He also points

       to the thirty letters, written on his behalf, that vouched for his good character.

       Those letters were written by co-workers, a priest, college friends, relatives, a

       godson, and even Mercado’s bail bondsman. Conf. App. Vol. II at 34-66. The

       letters describe Mercado as a hard-working, devoted, family man who was

       active in the community and local Catholic parish. Id. They also described him

       as man of high moral character. Id. Two witnesses, including Beatriz, testified

       at the sentencing hearing about Mercado’s high moral character. Tr. Vol. III at

       109-17.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1280 | December 31, 2018   Page 19 of 23
[45]   We disagree with Mercado that the nature of his offense makes his seventy-year

       executed sentence inappropriate. Even though the State filed only two charges

       against Mercado, he clearly touched M.F. inappropriately many times over

       several years. He engaged in grooming behavior, showering M.F. with gifts,

       special events, and constant attention. See Harlan v. State, 971 N.E.2d 163, 171-

       72 (Ind. Ct. App. 2012). As her uncle, he exploited his position of trust. See

       Rodriguez v. State, 868 N.E.2d 551, 555 (Ind. Ct. App. 2007). He threatened

       M.F. that she would never again see Beatriz, M.F.’s aunt, if M.F. told anyone

       that Mercado had molested her. Tr. Vol II at 117.


[46]   However, we agree that Mercado’s sentence is inappropriate considering his

       character.4 Mercado essentially has no criminal record. While he was charged

       in Illinois in 1992 for violating the Illinois Liquor Control Act, it is not clear

       how this case was resolved. Appellant’s Conf. App. Vol. II at 70. As noted above,

       Mercado has been gainfully employed, supported his family, and participated in

       community and church activities. All thirty character letters, including the

       letters from the priest and Mercado’s bail bondsman, spoke highly of Mercado,

       highlighting his work ethic, devotion to family, and community involvement.

       Attempting to minimize the letters, the State describes the letters as “mainly

       from people that did not believe that Mercado was guilty or believed that he

       had not received a fair trial.” Appellee’s Br. at 27. We take issue with this



       4
         While we must consider both the nature of the offense and the character of the offender in determining
       whether a sentence is inappropriate, a defendant need not necessarily prove both prongs for us to find a
       sentence inappropriate. See Conner v. State, 58 N.E.3d 215, 218-19 (Ind. Ct. App. 2016).

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1280 | December 31, 2018               Page 20 of 23
       characterization. Only one-third of the letters posited that Mercado was

       innocent and that his trial was unfair. Moreover, these letters did not dwell on

       the propriety of the trial or conviction but instead, like all the letters, focused

       almost solely on Mercado’s good character. Appellant’s Conf. App. Vol. II at 34-

       66.


[47]   Finally, because our review of sentences “should focus on the forest – the

       aggregate sentence – rather than the trees” - see Cardwell, 895 N.E.2d at 1225 -

       we agree with Mercado that his seventy-year executed sentence, plus ten years

       of probation, effectively makes his sentence a life sentence. Thus, because

       Mercado’s sentence is inappropriate considering his character and the length of

       the aggregate sentence, we invoke our authority under Appellate Rule 7(B) and

       revise Mercado’s sentence to concurrent terms of forty years.


[48]   Affirmed in part and reversed in part.


       Riley, J., concurs.


       Vaidik, C.J., concurs in part and dissents in part with separate opinion.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1280 | December 31, 2018   Page 21 of 23
                                                 IN THE
           COURT OF APPEALS OF INDIANA

       Leobardo Mercado,
       Appellant-Defendant,                                    Court of Appeals Case No.
                                                               18A-CR-1280
               v.

       State of Indiana,
       Appellee-Plaintiff




       Vaidik, Chief Judge, concurring in part and dissenting in part.


[49]   I concur with the majority as to all issues except one. That is, I disagree with

       the majority’s decision to revise Mercado’s sentence to concurrent terms of

       forty years. Although I agree with the majority’s conclusion that Mercado’s

       original sentence of eighty years, with seventy years executed and ten years

       suspended to probation, is inappropriate, I would reduce his sentence

       differently.


[50]   To an extent, I agree with Mercado’s assertion that an appropriate sentence

       would include “substantial time under court supervision.” Appellant’s Br. p.

       20. Given the nature of his offenses, I believe that Mercado needs to be

       supervised as he transitions from prison into the community. Not only does
       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1280 | December 31, 2018   Page 22 of 23
       building a probationary period into Mercado’s sentence ensure that he will be

       supervised by a probation officer, but it also gives him the opportunity to get

       help as he reintegrates into the community. I would therefore revise Mercado’s

       sentence to include a period of probation, as follows:


[51]   For Count I: Class A felony attempted child molesting, I would revise

       Mercado’s sentence to fifty years, with forty years to be executed at the Indiana

       Department of Correction (DOC) and ten years suspended to probation. For

       Count II: Level 1 felony child molesting, I would revise Mercado’s sentence to

       forty years, with all forty years to be executed at the DOC, and order that

       Count II be served concurrent to Count I.


[52]   Accordingly, I would reduce Mercado’s aggregate sentence to fifty years, with

       forty years to be executed at the DOC and ten years suspended to probation. I

       otherwise concur in full with the majority.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1280 | December 31, 2018   Page 23 of 23